DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
Status of Claims
This Office Action is in response to the application filed on 1/27/2022. Claims 1-2, 5-12, and 15-22 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 11, filed 1/27/2022, with respect to Specification Objections has been fully considered and is persuasive.  The Specification Objections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 13, filed 1/27/2022, with respect to (i) Wheeler merely teaching the image analysis used for GNSS and that Wheeler does not teach the image analysis can be used to determine the confidence of additional sensor data have been fully considered but they are not persuasive.  The Applicant argues that only GNSS data is associated with a confidence score and that the additional sensors are not assigned a confidence score.  However the examiner respectfully disagrees.  Wheeler teaches a confidence score for location data associated with GNSS data, and additionally discloses confidence scores may be generated for additional sensor data (see at least [0081]-[0084]).
Applicant’s arguments, see page 13, filed 1/27/2022, with respect to (ii) a person of ordinary skill not having motivation to set the confidence score of the position calculated by the non-GNSS tool has been fully considered and are persuasive.  Therefore the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Niesen et al. (US-2018/0188383; hereinafter Niesen) which teaches an adjustable confidence score assigned to an alternative non-GNSS tool.
Applicant’s arguments, see page 13-14, filed 1/27/2022, with respect to (iii) the combination of Wheeler and Celia would not teach the amended limitations of claim 1 has been fully considered and are persuasive.  Therefore the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Niesen as stated above, which provides a more explicit motivation to one of ordinary skill in the art to have combined the references.
A detailed rejection follows below.

Claim Objections
Claims 1, 5, 11, 15, and 21 are objected to because of the following informalities:  the claims as currently written recite “if” statements.  The Examiner recommends updating the claims replace with “when” to positively claim the limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US-2020/0081134; hereinafter Wheeler; already of record) in view of Niesen et al. (US-2018/0188383; hereinafter Niesen).
Regarding claim 1, Wheeler discloses a method for performing positioning operations (see Wheeler at least Abstract), comprising: 
using a first source to receive satellite signals to generate first positioning information (see Wheeler at least [0032] lines 7-12 and 22-24 where a GNSS navigation system receives signals regarding a vehicle's given location from a plurality of satellites); 
receiving second positioning information from a second source (see Wheeler at least [0032] lines 7-12,19-22, and 24-28 where both a wheel odometer and an inertial measuring unit provide information regarding the current state of a vehicle); 
10 obtaining surrounding environment information of a vehicle from a sensor (see Wheeler at least [0032] lines 7-16, in which a camera and LIDAR both capture information regarding a vehicle's surroundings); and 
referring to the surrounding environment information to determine a positioning strategy to use at least one of the first positioning information and the second positioning information to obtain a location of the vehicle (see Wheeler at least [0071]-[0072] which describes a perception module that is used to validate both GNSS data and calculated velocities determined by the odometer and/or inertial measuring unit by comparing these incoming data against sensor data, such as camera and LIDAR data, to validate an estimated position), 
wherein the step of referring to the surrounding environment information to 15determine the positioning strategy to use the at least one of the first positioning information and the second positioning information to obtain the location of the vehicle comprises: 
referring to the surrounding environment information to determine confidence of the first positioning information and confidence of the 20second positioning information (see Wheeler at least [0081], [0071]-[0072], [0084], Fig 9, [0094], and [0098].  Paragraph [0081] describes the image processing submodule assigning confidence attributes to GNSS signal (first positioning information) strengths relative to observed sensor data (surrounding environment information). Paragraph [0072] describes how a perception module assigns confidence values derived from an IMU processing submodule (second positioning information) relative to recorded sensor data (surrounding environment information).  This point is further emphasized in paragraph [0084] where submodule 960 generates a confidence score for velocities from additional sensors, such as an IMU or wheel odometer data, as described in [0071].  Additionally, step 1050 describes the process of utilizing additional sensor data [0094] and step 1060 assigns a confidence score to that data [0098]); 
…
…
using the first positioning information and the second positioning information and the corresponding confidences to obtain the location of the vehicle (see Wheeler at least [0087] and [0072] where a location is validated by way of determined confidence scores, of which scores are provided by the interaction of different submodules).

However, Wheeler does not explicitly disclose the following:
…if the surrounding environment information indicates that the vehicle is in an urban canyon or a tunnel, increasing the confidence of the second positioning information; and
if the surrounding environment information indicates that the vehicle is in open sky scenario, lowering the confidence of the second positioning information; and…
Niesen, in the same field of endeavor, teaches 
if the surrounding environment information indicates that the vehicle is in an urban canyon or a tunnel, increasing the confidence of the second positioning information (see Niesen at least [0044], [0046], [0081]-[0082], and [0087] where inputs from IMU are weighted and then combined with GNSS data to provide a determined position.  Niesen proceeds to describe sensor data, such as that from the IMU, indicating a threshold distance are increased and GNSS data may even be excluded when an urban canyon or tunnel is encountered); and
if the surrounding environment information indicates that the vehicle is in open sky scenario, lowering the confidence of the second positioning information (see Niesen at least [0044], [0046], and [0081]-[0082] where inputs from IMU are weighted and then combined with GNSS data to provide a determined position.  Niesen proceeds to describe sensor data, such as that from the IMU, indicating a threshold distance which may be decreased or not even used when operating in open-sky regions); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning strategy as disclosed by Wheeler with an adjustable confidence score for second position information as taught by Niesen to provide accurate position data in different regions of GNSS signal accessibility (see Niesen at least [0007]-[0009]).
Regarding claim 2, Wheeler in view of Niesen teach the method of claim 1, wherein the first source is a Global Navigation Satellite System (GNSS) receiver (see Wheeler at least [0032] lines 7-12 and 22-24 where a GNSS navigation system receives signals regarding a vehicle's given location), and the second source is inertial sensors, an electrical compass or an odometer (see Wheeler at least [0032] lines 7-12,19-22, and 24-28 where both a wheel odometer and an inertial measuring unit provide information regarding the current state of a vehicle).
Regarding claim 5, Wheeler in view of Niesen teach the method of claim 1, wherein the first source is a GNSS receiver (see Wheeler [0032] lines 22-24), 10and the step of referring to the surrounding environment information to determine the confidences of the first positioning information and the second positioning information comprises: 
if the surrounding environment information indicates that the vehicle is at an urban canyon or a tunnel, lowering the confidence of the first positioning 15information (see Wheeler at least [0081] and [0006] where a GNSS signal strength is considered “denied” when obstructions such as a tunnel obstruct the line of sight, and the machine learning model will adjust the confidence score accordingly); and 
if the surrounding environment information indicates that the vehicle is at open sky, increasing the confidence of the first positioning information (see Wheeler at least [0081] and [0006] where a GNSS signal strength is considered “open” when there are no obstructions in the line of sight, and the machine learning model will adjust the confidence score accordingly).
Regarding claim 6, Wheeler in view of Niesen teach the method of claim 1, wherein the second source is inertial sensors, 20an electrical compass or an odometer (see Wheeler at least [0032]). 
Regarding claim 7, Wheeler in view of Niesen teach the method of claim 1, wherein the sensor is a visual sensor (see Wheeler at least [0032] lines 7-16).
Regarding claim 8, Wheeler in view of Niesen teach the method of claim 7, wherein the sensor is a visual sensor comprising a camera, a LiDar, a millimeter wave radar, an ultrasonic radar or an infrared radar (see Wheeler at least [0032] lines 7-16).
Regarding claim 9, Wheeler in view of Niesen teach the method of claim 1, wherein the first source is a GNSS receiver, the first positioning information comprises satellite signals of a plurality of satellites (see Wheeler at least [0032] lines 22-24), and the method further comprises: 
referring to the surrounding environment information (see Wheeler at least [0032] lines 7-16) to…
However, Wheeler does not explicitly teach the following:
…select reliable satellite 10signals from the satellite signals of the plurality of satellites; and 
wherein only the reliable satellite signals are used to obtain the location of the vehicle.
However, Wheeler does teach a plurality of signals coming in to GNSS receiver and confidence scores assigned to the incoming data based on the signal strengths (see Wheeler at least [0081]). This, suggests/implies that one of ordinary skill in the art would see that an “open GNSS signal strength” would be used over a “denied GNSS signal strength”, thus only using the data from the satellites with high confidence scores for the benefit of a more accurate location when first positioning information is used (see Wheeler at least [0006], [0073], and [0081]).
Regarding claim 10, Wheeler in view of Niesen teach the method of claim 9, wherein the step of referring to the 15surrounding environment information to select the reliable satellite signals from the satellite signals of the plurality of satellites comprises: 
referring to the surrounding environment information to determine a plurality of specific satellites, wherein there is no barrier between the specific satellites and the vehicle, and the satellite signals generated by the specific 20satellites serve as the reliable satellite signals (see Wheeler at least [0081] and [0006]).
Regarding claim 11, Wheeler in view of Niesen teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 12, Wheeler in view of Niesen teach the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 15, Wheeler in view of Niesen teach the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 16, Wheeler in view of Niesen teach the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 17
Regarding claim 18, Wheeler in view of Niesen teach the analogous material of that in claim 8 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 19, Wheeler in view of Niesen teach the analogous material of that in claim 9 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 20, Wheeler in view of Niesen teach the analogous material of that in claim 10 as recited in the instant claim and is rejected for similar reasons.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Rajani et al. (US-2017/0103588; hereinafter Rajani).
Regarding claim 21, Wheeler discloses a method for performing positioning operations (see Wheeler at least Abs.), comprising:
using a first source to receive satellite signals to generate first positioning information (see Wheeler at least [0032]);
receiving second positioning information from a second source (see Wheeler at least [0032]);
obtaining surrounding environment information of a vehicle from a sensor (see Wheeler at least [0032]); and
…
…

However, Wheeler does not explicitly disclose 
if the surrounding environment information indicates that the vehicle is in an urban canyon or a tunnel, using the first positioning information, without using the second positioning information, to obtain a location of the vehicle; and
if the surrounding environment information indicates that the vehicle is in open sky scenario, using the second positioning information, without using the first positioning information, to obtain the location of the vehicle.
Rajani, in the same field of endeavor, teaches 
if the surrounding environment information indicates that the vehicle is in an urban canyon or a tunnel, using the second positioning information, without using the first positioning information, to obtain a location of the vehicle (see Rajani at least [0064], [0045], [0024], [0074]-[0075], and [0018] where data from an inertial sensor is used instead of data from a GPS signal when a vehicle is located in a tunnel); and
if the surrounding environment information indicates that the vehicle is in open sky scenario, using the first positioning information, without using the second positioning information, to obtain the location of the vehicle (see Rajani at least [0018] and [0073] where data from a GPS signal is exclusively instead of data from an inertial sensor when a vehicle is located in an open sky scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing positioning operations as disclosed by Wheeler with the capability of using either a first or second source of positioning information as taught by Rajani for the benefit of acquiring more accurate data signals corresponding to the environment which may have the potential for signal obstructions (see Rajani at least [0002] and [0016]-[0018]).
Regarding claim 22, Wheeler in view of Rajani teach the method of claim 21, wherein the first source is a GNSS receiver, and the second source is inertial sensors, an electric compass or an odometer (see Wheeler at least [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/28/2022